January 28, 2016. Writer’s Direct Dial: (5411 4809-9522) E-mail: rtorres@pampaenergia.com Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission 100F Street, NE Washington, D.C. 20549 Re: Pampa Energy Inc. Form 20-F for the Fiscal Year Ended December 31, 2014 Filed May 12, 2015 File No. 1-34429 Dear Ms. Thompson, On behalf of Pampa Energía S.A. (the “Company”), we are writing to respond to the comments set forth in the letter of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated December 28, 2015, related to the above-referenced Form 20-F (the “Form 20-F”). For convenience, we have reproduced below in italics the Staff’s comments and have provided the Company’s responses immediately below those comments. Report of Independent Registered Public Accounting Firm, page F-3 It appears your auditor inadvertently referenced December 31, 2013 when opining on the effectiveness of your internal control over financial reporting. Please amend your filing and have your auditor revise its opinion to state, if true, that you maintained effective internal control over financial reporting as of December 31, 2014. We confirm that our auditor inadvertently mistyped 2013 instead of 2014 in its opinion on the effectiveness of our internal control over financial reporting. Therefore, the Company will be filing an Amendment to Form 20-F for the fiscal year ended December 31, 2014 with the revised opinion. Note 2: Regulatory Framework, page F-18 2. We note your disclosure on the top of page F-30 that you “reestimated the recoverable value” of your receivables as “a result of the execution of the 2014 Agreement, the Supplementary Agreement and the approval of major maintenance works to be performed.” As a result of this valuation, we note that you recognized income of $336.4 million classified within Financial Results, $48.8 million classified within Other Operating Income and Expenses and $171.5 million classified within Revenues. Citing relevant accounting guidance, where applicable, please clearly explain to us how you determined your accounting treatment and classification. In doing so, summarize the key terms and components of the agreements that necessitated such adjustments. As explained in detail in the Regulatory Framework note to our consolidated financial statements as of December 31, 2014 (the “Consolidated Financial Statements”), the remuneration scheme for power generation companies has changed several times in the last years. Given this business environment, at each reporting date, the Company reassesses the recoverability of its receivables (with respect to timing and amount), and whether previously unrecognized revenue can be recorded. This reassessment upon execution of the 2014 Agreement, the Supplementary Agreement and the approval of major maintenance works to be performed led to the adjustments referred to your comment. We explain below how we determined the accounting treatment and classification: - The receivables that were adjusted are measured at their amortized cost in accordance with IFRS 9. Upon execution of the 2014 Agreement, the Company reassessed the estimated future cash flows for the years 2008 to 2011, to consider that these receivables may now be used to settle the CAMMESA financing (see New Generation Project. 2014 Thermal Generation Availability Increase Agreement section in Note 2.1.e to the Consolidated Financial Statements) in 4 years, as compared to the previous estimate of 9 years. The change in the timing of the estimated cash flows was the substantial reason for the increase of these receivables, which were booked against Financial Results (consistent with all previous reassessment of expected cash flows for financial assets) for Ps. 336.4 million. - The Company recognizes revenue when the conditions established in IAS 18.14 are met. Specifically, as explained in Notes 4.24.1 and 2.1.e.d to the Consolidated Financial Statements, the Company recognized in 2014 revenue of Ps. 171.5 million for prior-year transactions. Revenue for these prior-year transactions was not recorded at that time because the Company believed it was not probable that the economic benefits associated with the transactions would flow to the Company. - The Ps. 48.8 million were reported in 2014 within Other Operating Income and Expenses because it was the reversal of the impairment booked within Other Operating Income and Expenses in 2013. The impairment reversal was recorded because of the favorable developments discussed in Note 2.1 to the Consolidated Financial Statements. It is important to note that at the date of issuance of the Consolidated Financial Statements, the Company had already received financial advances that would be settled with the above mentioned receivables for Ps. 577.3 million. Note 2: Regulatory Framework, page F-18 (Cont.) 3. We note your disclosure on page F-43 that Edenor “challenged and rejected debit notes issued by CAMMESA for a cumulative total of $866.2 million relating to compensatory and punitory interest considering that the delays in the settlement of the amounts receivable are not attributable to Edenor.” We note that Edenor similarly “has not recognized the interest accrued in its favor on the recognition of CMM amounts for a value of $652.2 million because in its opinion the respective offsetting operates with the issuance of the resolution and the successive amplifying notes.” Please clearly explain to us in detail what you mean by these statements and the basis in IFRS for your accounting treatment. In doing so, ensure you clearly explain to us why the debit notes issued by CAMMESA should not be recorded as liabilities and clarify if you recorded any related provision at December 31, 2014. Please also provide us with a status update on your negotiations with CAMMESA pertaining to “the payment plan, the amounts, terms and conditions, and interest rate to be applied to outstanding balances.” As detailed in Note N o. 2.3.3 (F-42 and F-43) to our financial statements as of and for the fiscal year ended December 31, 2014 (the “Financial Statements”) the Secretary of Energy (
